                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JON WALLI RAMZAN,                   )
                                    )
            Plaintiff,              )                 Case No. 1:17-cv-01361
                                    )
      v.                            )                 Hon. Steven C. Seeger
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Defendant.              )
____________________________________)

                          MEMORANDUM OPINION AND ORDER

       This case involves a traffic-related encounter between an officer of the U.S. Customs and

Border Protection and a fellow citizen on the roadways in the Chicago suburbs. Everyone agrees

that Officer Joseph Jablonski turned on the emergency lights of a CBP vehicle and pulled over

Jon Ramzan, the Plaintiff. But the two motorists disagree about why the officer pulled him over.

The officer’s story is that he believed that Ramzan was having a medical issue. Ramzan, for his

part, tells a story that is decidedly less friendly. He claims that the officer honked and screamed

at him. And then put a gun to his head.

       Ramzan ultimately sued, claiming that the officer had committed a tort under the Federal

Tort Claims Act. The United States (the sole Defendant) now moves for summary judgment,

arguing that the officer did not act within the scope of his federal employment. The government

basically argues that a local traffic stop was not within his range of responsibilities as a CBP

officer, so the United States cannot be liable. The issue boils down to whether the United States

is responsible for their encounter on the roadways of suburbia.
       The two drivers have strikingly different versions of what took place. But whatever

version is true, the result is the same. Defendant did not act within the scope of his employment,

and thus the United States is entitled to summary judgment.

                                           Background

       The pleadings tell different stories about their encounter. Officer Jablonski paints

himself as somewhat of a Good Samaritan, trying to help a fellow citizen in need. Ramzan

depicts Jablonski as something closer to a menace to society. The pleadings reflect a

fundamental disagreement about what took place, and the difference is night and day.

       But the facts before the Court at the summary judgment stage are narrower, and

undisputed. In its summary judgment motion, the United States doesn’t offer Officer Jablonski’s

version of the story at all. Instead, the government offers Plaintiff’s version of events, and

argues that he has no claim as a matter of law. That is, the government argues that under

Plaintiff’s story, he loses, because the officer went rogue and harassed a motorist for reasons of

his own.

       Ramzan does not deny that, under his own version of the encounter, the officer acted

outside the scope of employment. Instead, Plaintiff argues that under Officer Jablonski’s story,

he gets a trial. Plaintiff contends that Officer Jablonski acted within the scope of employment if,

as the officer claims, he was simply trying to help.

       So, the government doesn’t seek summary judgment based on Officer Jablonski’s story,

and Ramzan doesn’t oppose summary judgment based on his own story. Instead, they do the

opposite. The United States puts forward Ramzan’s version, and Ramzan points to a few lines of

testimony from Officer Jablonski’s investigative interview.




                                                 2
       Collectively, the parties put undisputed facts on the table. The government filed a Rule

56.1 Statement of Facts that adopted Plaintiff’s version of the encounter, and Plaintiff admitted

all of those facts. See Dckt. Nos. 44, 47. Plaintiff, in turn, offered a few additional facts of his

own, based on Officer Jablonski’s testimony, and the government admitted them, too. See Dckt.

Nos. 48, 50. So, the question is whether the undisputed facts require a trial, or entitle the United

States to exit the courthouse.

       The run-in took place almost ten years ago. At that time, Officer Jablonski was a Canine

Enforcement Officer for the CBP. See Plaintiff’s Response to the United States’s 56.1 Statement

of Facts (“Plaintiff’s Response”), at ¶¶ 2, 9 (Dckt. No. 47); Dckt. No. 44-1, at 35. He worked in

the foreign mail unit near O’Hare airport. See Dckt. No. 44-1, at 37. His duties included

“overseeing the flow of trade and travel entering the United States.” See Plaintiff’s Response, at

¶ 9. He “enforced customs, immigration, and agricultural laws and regulations at United States

ports of entry to prevent the illegal trafficking of people, narcotics, and other contraband into the

United States.” Id.

       It was a slow work day on February 17, 2010, so he decided to take his government

vehicle for a checkup at a local dealership. See Dckt. No. 49-3, at 1 ¶ 1. He was driving a fully-

marked CBP vehicle (an SUV). See Plaintiff’s Response, at ¶ 2 (Dckt. No. 47). After service, he

drove to the kennel, which took him through Carol Stream, Illinois, a suburb about 30 miles west

of Chicago. See Dckt. No. 44-1, at 37.

       That’s where he crossed paths with Plaintiff Jon Ramzan. See Plaintiff’s Response, at ¶ 1

(Dckt. No. 47). Ramzan stopped at a yellow light “due to the presence of traffic cameras.” Id.

So Jablonski “honked at him.” Id.




                                                  3
        At the “next light,” Jablonski upped the ante. Id. at ¶ 3. Jablonski got out of the SUV,

walked up to his car, and “began pounding on [Ramzan’s] driver side door window with his fist.”

See Dckt. 44-1, at 10. He “asked Ramzan if he knew how to drive.” See Plaintiff’s Response, at

¶ 3 (Dckt. No. 47). Jablonski then instructed him to pull over into a parking lot. Id. at ¶ 4.

Ramzan did not oblige. Instead, he kept driving, and went through a yellow light to get away.

Id. “I just thought it was some security guy,” he later explained. See Dckt. No. 49-1, at 4,

12:20-21.

        Jablonski wouldn’t let it go. Things began to escalate. He caught up to Ramzan and

turned on the emergency lights of his CBP vehicle. See Plaintiff’s Response, at ¶ 5 (Dckt. No.

47). This time, Ramzan pulled over, driving into a nearby parking lot. Id. For the second time,

Jablonski got out of his vehicle. Id. He approached Ramzan’s car, “drawing his gun and yelling

at him.” Id.

        Fortunately for everyone, two Carol Stream police officers happened to be at the scene.

Id. at ¶ 6; Dckt. No. 44-1, at 14 (stating that the police officers arrived “within fifteen seconds of

the initial stop”). They saw Jablonski pull Ramzan over, and they witnessed Jablonski exit his

SUV and approach Ramzan’s vehicle. See Plaintiff’s Response, at ¶ 6 (Dckt. No. 47). But they

did not see Jablonski brandishing a weapon.1 Id. at ¶ 7.

        The police officers defused the situation. They asked Jablonski why he had pulled

Ramzan over. He gave an explanation that is a common denominator of all-too-many traffic-

related run-ins: Ramzan had “flipped him off.” See Plaintiff’s Response, at ¶ 8 (Dckt. No. 47).




1
  As an aside, in his interview with investigators, Jablonski denied pulling out his gun. See Dckt. No. 49-
3, at 2-3 ¶ 3. Even so, the parties do not include his denial in their Rule 56.1 Statements of Facts, or in
their Responses. No one argues that his denial moves the needle and creates a genuine dispute of material
fact. See Dckt. Nos. 44, 47, 48, 50. The Court mentions his denial as background only.
                                                    4
       Jablonski offered a more charitable explanation of his conduct a few weeks later during

an interview with an investigator from CBP’s internal affairs unit. He “worried that Ramzan was

in trouble, as he was behaving abnormally.” Id. at ¶ 8; see also Dckt. No. 44-1, at 37. Jablonski

claimed that he “thought the driver was in need of help or medical attention.” Dckt. No. 44-1, at

36. “I was asking the gentleman if he was alright and if he need[ed] any help.” Id.; see also

United States’s Resp. to Plaintiff’s Local Rule 56.1 Additional Statement of Facts, at ¶ 3 (Dckt.

No. 50); id. at ¶ 5 (“The vehicle was stopped because the driver was having abnormal behavior,

and I wanted to know if he needed any assistance.”).

       The situation deescalated. The police officers talked with each of the two drivers. See

Dckt. No. 49-3, at 2 ¶¶ 4-6; Dckt. No. 44-1, at 10, 2:39-41; Dckt. No. 44-1, at 26, 2:51-52; Dckt.

No. 44-1, at 31, 2:43-52. The police reports say nothing about a driver with a medical issue.

Jablonski didn’t call for medical attention for Ramzan, and he didn’t ask the police officers to

make that call, either. See Dckt. No. 49-3, at 2 ¶ 6. Apparently, no one at the scene – three law

enforcement professionals, counting Jablonski – thought that Ramzan actually needed medical

attention. (Otherwise, presumably someone would have called for some.)

       The police told Ramzan that Jablonski was with the CBP, and they said that he could file

a complaint. See Dckt. No. 44-1, at 10. Ramzan ultimately gave a statement to investigators

from the CBP, and to the local police department. Id. at 9-11, 15-16.

       A few years later, after an investigation, the CBP reprimanded Jablonski for “Use of

Position for Other than Official Purposes.” See Dckt. No. 49-2, at 1. According to the letter,

“Officer Zalak [from the Carol Stream Police Department] stated the reason you gave him for the

traffic stop was because you were given the ‘finger.’” Id.




                                                 5
       Meanwhile, Ramzan advanced a timely claim to the CBP under the Federal Torts Claim

Act. He brought this action after exhausting his administrative remedies. See Plaintiff’s

Response, at ¶ 10 (Dckt. No. 47); see also 28 U.S.C. § 2675(a).

                                 Summary Judgment Standard

       A District Court “shall grant” summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Jajeh v. County of Cook, 678 F.3d 560, 566 (7th Cir. 2012). The

Court’s role is “to determine whether there is a genuine issue for trial.” Tolan v. Cotton, 572

U.S. 650, 656 (2014). The Court should not “weigh conflicting evidence . . . or make credibility

determinations.” Omnicare, Inc. v. UnitedHealth Group, Inc., 629 F.3d 697, 704 (7th Cir. 2011)

(citations omitted). The Court must “constru[e] the facts and mak[e] reasonable inferences in

favor of the nonmovant.” H.P. by & Through W.P. v. Naperville Cmty. Unit Sch. Dist. #203, 910

F.3d 957, 960 (7th Cir. 2018) (cleaned up).

       If the party moving for summary judgment shows that there is no disputed issue of

material fact, the burden shifts to the nonmovant to show more than “some metaphysical doubt

as to the material facts.” Scott v. Harris, 550 U.S. 372, 380 (2007) (citation and internal

quotation marks omitted); see Carroll v. Lynch, 698 F.3d 561, 564 (7th Cir. 2012). “[T]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Scott, 530 U.S. at 380 (emphasis in original, citation and internal

quotation marks omitted).




                                                 6
                                             Analysis

       The dispute boils down to whether the United States can be held liable for the actions of

Officer Jablonski. The United States “cannot be sued without its consent.” United States v.

Navajo Nation, 556 U.S. 287, 289 (2009). Congress consented to some suits against the United

States in the Federal Tort Claims Act (“FTCA”). The FTCA “was designed primarily to remove

the sovereign immunity of the United States from suits in tort and, with certain specific

exceptions, to render the Government liable in tort as a private individual would be under like

circumstances.” See Richards v. United States, 369 U.S. 1, 6 (1962).

       The FTCA waives the government’s sovereign immunity for civil suits seeking money

damages “for injury or loss of property, or personal injury or death caused by the negligent or

wrongful act or omission of any employee of the Government while acting within the scope of

his office or employment, under circumstances where the United States, if a private person,

would be liable to the claimant in accordance with the law of the place where the act or omission

occurred.” 28 U.S.C. § 1346(b)(1). As the plain text reveals, the waiver does not cover all

misconduct. It only covers malfeasance by a federal employee “while acting within the scope of

his office or employment.” Id.

       Congress has carved out a number of exceptions to the waiver of sovereign immunity,

including certain intentional torts. See Millbrook v. United States, 569 U.S. 50 (2013)

(explaining the intentional tort exception). The United States retains sovereign immunity for

“[a]ny claim arising out of assault, battery, false imprisonment, false arrest, malicious

prosecution, abuse of process, libel, slander, misrepresentation, deceit, or interference with

contract rights.” 28 U.S.C. § 2680(h). But Congress later enacted a “law enforcement proviso”

– an exception to the exception – for claims against “investigative or law enforcement officers”



                                                 7
involving six intentional torts, including “assault, battery, false imprisonment, false arrest, abuse

of process, or malicious prosecution.” Id.; see also Millbrook, 569 U.S. at 54-55. So the waiver

of sovereign immunity applies to those types of claims.

        The text of the statute points to the “law of the place where the act or omission occurred.”

28 U.S.C. § 1346(b)(1). In other words, the FTCA “incorporates the substantive law of the state

where the tortious act or omission occurred.” Midwest Knitting Mills, Inc. v. United States, 950

F.2d 1295, 1297 (7th Cir. 1991); see also Molzof v. United States, 502 U.S. 301, 305 (1992)

(“[T]he extent of the United States’ liability under the FTCA is generally determined by

reference to state law.”); Parrott v. United States, 536 F.3d 629, 637 (7th Cir. 2008); Mann v.

Harvey, 999 F. Supp. 2d 1087, 1091 (N.D. Ill. 2013) (“Federal law governs whether a federal

employee was acting within the scope of his employment . . . but a federal court looks to the law

of the state where the alleged acts took place, in this case Illinois.”).

        Here, the incident took place in Illinois. So Illinois law governs whether Officer

Jablonski was “acting within the scope of his office or employment.” 28 U.S.C. § 1346(b)(1);

Snodgrass v. Jones, 957 F.2d 482, 485 (7th Cir. 1992) (“Under Illinois law, where the essential

facts are undisputed, whether an injury arose out of and in the course of employment presents a

question of law.”) (cleaned up). “Plaintiff has the burden of showing the contemporaneous

relationship between the tortious act and the scope of employment.” Bagent v. Blessing Care

Corp., 224 Ill. 2d 154, 165, 308 Ill. Dec. 782, 862 N.E.2d 985 (2007).

        Illinois defines the scope of employment by drawing upon the Restatement (Second) of

Agency. See Snodgrass v. Jones, 957 F.2d 482, 485 (7th Cir. 1992); Pyne v. Witmer, 129 Ill. 2d

351, 359-60, 135 Ill. Dec. 557, 543 N.E.2d 1304 (1989) (“No precise definition has been

accorded the term ‘scope of employment,’ . . . but broad criteria have been enunciated.”)



                                                   8
(adopting 228 of the Second Restatement); Duffy v. United States, 966 F.2d 307, 314 (7th Cir.

1992). The Second Restatement sets the following boundaries for the scope of employment:

                (1)     Conduct of a servant is within the scope of employment if, but only if:

                        (a)     it is of the kind he is employed to perform;

                        (b)     it occurs substantially within the authorized time and space limits;
                                [and]

                        (c)     it is actuated, at least in part, by a purpose to serve the master . . . .

Restatement (Second) of Agency § 228 (1958). Illinois courts apply a three-part test, and a

plaintiff must satisfy all three parts to show that an employee acted within the scope of

employment. See Adames v. Sheahan, 233 Ill. 2d 276, 303, 330 Ill. Dec. 720, 909 N.E.2d 742

(2009) (“[A]ll three criteria of section 228 must be met in order to find that an employee was

acting within the scope of employment.”).2

        “[I]t is not within the scope of employment if it is different in kind from that authorized,

far beyond the authorized time or space limits, or too little actuated by a purpose to serve the

master.” Duffy v. United States, 966 F.2d 307, 314 (7th Cir. 1992) (citing Pyne, 129 Ill. 2d at

360). When deciding whether an employee acted within the scope of employment, “courts often

look to whether the action furthered the purpose of employment and whether the employee

encountered the plaintiff only as a result of conducting official business.” Chambers v. Cross,

2018 WL 5904461, at *4 (S.D. Ill. 2018); see also W. Page Keeton et al., Prosser & Keeton on

the Law of Torts § 70, at 502 (5th ed. 1984) (“[The scope of employment] refers to those acts



2
  In Pyne v. Witmer, 129 Ill. 2d 351, 360-62, 135 Ill. Dec. 557, 543 N.E.2d 1304 (1989), the Illinois
Supreme Court looked to the Second Restatement of Agency when defining what it means to act within
the scope of employment. The American Law Institute released the Third Restatement of Agency in
2006. See Restatement (Third) of Agency § 7.07 (2006). Neither party cites the Third Restatement, let
alone argues that it would make a difference. Illinois courts continue to look to the Second Restatement,
so this Court follows suit.
                                                    9
which are so closely connected with what the servant is employed to do, and so fairly and

reasonably incidental to it, that they may be regarded as methods, even though quite improper

ones, of carrying out the objectives of the employment.”).

       An employee who acts with “malice, bad faith, or self-interested motivation” does not

necessarily act outside the scope of employment. See Taboas v. Mlynczak, 149 F.3d 576, 582

(7th Cir. 1998) (citing Illinois cases); Javier v. City of Milwaukee, 670 F.3d 823, 829-30 (7th Cir.

2012); Copeland v. County of Macon, 403 F.3d 929, 934 (7th Cir. 2005). Even actions

“motivated primarily by ill will” can be within the scope of employment if they are “actuated, at

least in part, by a purpose to serve the master.” Taboas, 149 F.3d at 583 (cleaned up); see also

Randi F. v. High Ridge YMCA, 170 Ill. App. 3d 962, 967, 120 Ill. Dec. 784, 524 N.E.2d 966

(1988) (“[I]f an employee commits an intentional tort with the dual purpose of furthering the

employer’s interest and venting personal anger, respondeat superior may lie; however, if the

employee acts purely in his own interest, liability under respondeat superior is inappropriate.”).

Forbidden acts are not necessarily outside the scope of employment, either. See Restatement

(Second) of Agency § 230 (1958) (“An act, although forbidden, or done in a forbidden manner,

may be within the scope of employment.”).

       The government traces its aim on the first element only, that is, whether Officer

Jablonski’s conduct was “of the kind he is employed to perform.” See Pyne, 129 Ill. 2d at 360.

The United States basically argues that the CBP is not in the business of performing traffic stops,

so Officer Jablonski did not act within the scope of his employment. See Dckt. No. 43, at 4. “He

was not a village traffic cop.” Id.

       The Court agrees. The U.S. Customs and Border Protection is one of the largest law

enforcement agencies in the federal government, with over 60,000 officers and other employees.



                                                10
See U.S. Customs and Border Protection, About CBP, https://www.cbp.gov/about (last visited

Feb. 6, 2020). Created in 2003 as part of the Department of Homeland Security, the CBP is

“charged with keeping terrorists and their weapons out of the U.S. while facilitating lawful

international travel and trade.” Id.

       According to its Mission Statement, the CBP exists to “safeguard America’s borders

thereby protecting the public from dangerous people and materials while enhancing the Nation’s

global economic competitiveness by enabling legitimate trade and travel.” Id. As the nation’s

“first unified border entity,” the CBP “takes a comprehensive approach to border management

and control, combining customs, immigration, border security, and agricultural protection into

one coordinated and supportive activity.” Id.

       The statute that created the CBP reflects its outward-facing mission. The CBP performs

“security, trade facilitation, and trade enforcement functions.” 6 U.S.C. § 211(c)(1). The

Commissioner of the CBP is charged with protecting the nation’s borders and facilitating the free

flow of international trade. Among other statutory duties, the Commissioner of the CBP shall:

               (2)     ensure the interdiction of persons and goods illegally entering or exiting the
                       United States;
               (3)     facilitate and expedite the flow of legitimate travelers and trade;
               (4)     direct and administer the commercial operations of U.S. Customs and
                       Border Protection, and the enforcement of the customs and trade laws of the
                       United States;
               (5)     detect, respond to, and interdict terrorists, drug smugglers and traffickers,
                       human smugglers and traffickers, and other persons who may undermine
                       the security of the United States, in cases in which such persons are entering,
                       or have recently entered, the United States;

               (6)     safeguard the borders of the United States to protect against the entry of
                       dangerous goods;
               (7)     ensure the overall economic security of the United States is not diminished
                       by efforts, activities, and programs aimed at securing the homeland; [and]


                                                 11
                (8)     in coordination with U.S. Immigration and Customs Enforcement and
                        United States Citizenship and Immigration Services, enforce and administer
                        all immigration laws . . . .

See 6 U.S.C. § 211(c)(2)–(8).

        Officer Jablonski was no exception. The record includes a declaration from Robert

Harris, a Supervisory U.S. Customs and Border Protection Officer and Program Manager for

Border Security in the Chicago Field Office. See Dckt. No. 44-1, at 22-23. He confirmed that

the “primary mission of CBP is to detect and prevent terrorists and terrorists’ weapons from

entering the United States while facilitating the flow of legitimate trade and travel.” Id. 44-1, at

22 ¶ 3. Officer Jablonski was a small part of that much larger effort:

                As a CBP officer, the scope of Jablonski’s responsibilities would have included
                detecting and preventing terrorists and terrorist weapons from entering the United
                States, enforcing customs, immigration, and agricultural laws and regulations at
                U.S. ports of entry, preventing the illegal trafficking of people, narcotics, and
                contraband into the United States, interacting with carriers, other agencies and
                foreign entities to exchange information and provide guidance on
                admissibility/compliance, performing inspection, intelligence analysis,
                examination, and other law enforcement activities, including the apprehension,
                detention and arrest relative to the arrival and departure of persons, conveyances,
                and merchandise at ports of entry.

Id. at 22-23 ¶ 3. But “there is no law or policy that would authorize a CBP officer to pull over a

motorist for a traffic incident that did not arise from any border-related inspection, function, or

activity.” Id. at 23 ¶ 4.

        Noticeably missing from the CBP’s duties is patrolling the nation’s roadways, looking for

drivers in need. The CBP is not a roving, here-to-help-any-way-we-can government agency.

The CBP seeks out “smugglers,” “traffickers,” and “terrorists,” not needy motorists. See

6 U.S.C. § 211(c)(5). The Customs and Border Protection is charged with protecting the border

and other ports of entry, not run-of-the-mill side streets in suburbia. It does not provide roadside

assistance. The CBP is not AAA.


                                                 12
       Ramzan’s story cannot give rise to a claim because, under his version of events, Jablonski

did not act within the scope of his employment. Ramzan contends that Jablonski pulled him over

for no apparent reason, screamed at him, and then threatened him with a deadly weapon.

Ramzan doesn’t claim that Jablonski was carrying out his duties as a CBP official by conducting

a search that got carried away. And he doesn’t claim that traffic stops were part of Jablonski’s

line of work.

       There is no evidence that Officer Jablonski was looking for contraband, enforcing the

immigration laws, or stopping a potential terrorist. See 6 U.S.C. § 211(c)(2), (c)(5), (c)(8). The

record lacks any facts suggesting that Jablonski was “safeguard[ing] the borders” or otherwise

promoting the “security of the United States.” See 6 U.S.C. § 211(c)(5), (c)(6). Jablonski had no

“purpose to serve the master” by pulling him over, and thus Ramzan has no claim against the

United States. See Taboas v. Mlynczak, 149 F.3d 576, 582 (7th Cir. 1998); Bagent v. Blessing

Care Corp., 224 Ill. 2d 154, 168, 308 Ill. Dec. 782, 862 N.E.2d 985 (2007) (“[A]n act is outside

of the scope of employment if it has no connection with the conduct the employee is required to

perform.”); Wright v. City of Danville, 174 Ill. 2d 391, 405, 221 Ill. Dec. 203, 675 N.E.2d 110

(1996) (“If the employee’s actions are different from the type of acts he is authorized to perform

or were performed purely in his own interest, he has departed from the scope of employment.”);

Restatement (Second) of Agency § 229 (1958) (“To be within the scope of the employment,

conduct must be of the same general nature as that authorized, or incidental to the conduct

authorized.”).

       Ramzan does not present any evidence about the CBP’s mission. He also advances no

argument that the CBP employed Officer Jablonski to make local traffic stops. And he does not

deny that, under his story, Jablonski acted outside the scope of his employment. Instead,



                                                13
Ramzan seeks to preserve his case by relying on Jablonski’s interview. He latches on to a

snippet of Jablonski’s testimony, which painted his motives in a more flattering light.

        Ramzan hangs his hat on the smallest of hooks. He argues that Officer Jablonski acted

within the scope of his employment based on one word used in his investigative interview: duty.

Officer Jablonski testified that he pulled over Ramzan because he thought he had a “duty” to

help those in need:

                Q:      Is it part of your official duties as a CBP Canine Officer to conduct traffic
                        stops?

                A:      No, but it is my duty to help any people in need.

See Dckt. No. 44-1, at 38. Based on that word, Ramzan argues that his case lives to fight another

day.3 See Dckt. No. 46.

        The government responds by undercutting Officer Jablonski’s testimony, saying that his

self-serving explanation was unbelievable. It was an “obviously unreliable, after-the-fact

rationalization by CPB [sic] officer Jablonski for his motive for pulling Ramzan over.” Dckt.

No. 49, at 1. It “contradicts Jablonski’s statement at the time of the incident,” when Jablonski

said that Ramzan had flipped him off. Id. And the original story, in the government’s view, is

the “obviously true version.” Id.

        That strategy won’t work. A party can’t obtain summary judgment by arguing that one

set of testimony is more credible than another set of testimony. The whole point of trial is to

figure out what facts are more believable. See U.S. v. Paneras, 222 F.3d 406, 410 (7th Cir.




3
  Ramzan’s argument requires some mental gymnastics (but the Court’s analysis doesn’t turn on the
internal tension). He has a claim only if officer Jablonski acted within the scope of employment. Under
his argument, his claim survives because Jablonski was trying to help him. But that theory sits
uncomfortably with his theory of the case, to wit, that the officer put a gun to his head. Apparently the
notion is that the officer was trying to help, but then got carried away. A Good Samaritan gone rogue.
                                                    14
2000). The jury at trial, not the Court at summary judgment, makes credibility determinations.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

       Even so, the use of the word “duty” is too slender of a reed to support a genuine issue for

trial. “Duty,” like “jurisdiction,” is a “word of many, too many, meanings.” Steel Co. v. Citizens

for a Better Environment, 523 U.S. 83, 90 (1998). There are all sorts of duties, in all sorts of

contexts. What type of “duty” was Jablonski referring to? A civic duty? Religious duty? Moral

duty? Philosophical duty? Humanitarian duty? Legal duty? Something else? Read generally

Cicero, On Duties (Loeb Classical Library 1913); Immanuel Kant, Groundwork of the

Metaphysics of Morals 4:398, 4:399-4:400 (Mary Gregor & Jens Timmermann, eds., Cambridge

Univ. Press rev. ed. 2012) (1785) (“To be beneficent where one can is one’s duty . . . . The

second proposition is: an action from duty has its moral worth not in the purpose that is to be

attained by it, but in the maxim according to which it is resolved upon.”) (emphasis in original).

       A free-floating “duty to help” is at a much too high level of generality. It’s not much

better than a duty to “make the world a better place.” Illinois requires more granularity when

defining the scope of employment, lest it become all-encompassing and thus meaningless. See,

e.g., Bagent v. Blessing Care Corp., 224 Ill. 2d 154, 165, 308 Ill. Dec. 782, 862 N.E.2d 985

(2007) (defining the “kind [of conduct] [s]he is employed to perform” as “draw[ing] blood,

perform[ing] drug screens, conduct[ing] filing and billing, and deliver[ing] medical records”);

Copeland v. County of Macon, 403 F.3d 929, 932 (7th Cir. 2005) (rejecting the notion that law

enforcement officers have a general duty “to report, to help prevent, and to punish child

abusers”); Klingler v. City of Chicago, 2017 WL 4742192, at *5 (N.D. Ill. 2017) (rejecting the

notion that a police officer acted within the scope of his employment because he had a general




                                                 15
duty to “protect people who are at risk of harm regardless of where he is or what he is doing at

the time”). In any event, the CBP did not employ Officer Jablonski to help anyone in his path.

                                           Conclusion

       In the end, Ramzan has no claim under either side’s story. If Ramzan’s story is true, and

Officer Jablonski threatened him after pulling him over for no reason, then Plaintiff has no claim.

Jablonski wasn’t employed to patrol the roads and pull people over (let alone threaten them).

But if Officer Jablonski’s story is true, and he was trying to help Ramzan when he was acting

abnormally, then Plaintiff still has no claim. Helping motorists wasn’t in his job description.

Officer Jablonski was not hired to pull people over or be a guardian angel on the roadways.

       The motion for summary judgment filed by the United States is hereby granted.




Date: February 6, 2020

                                                     Steven C. Seeger
                                                     United States District Judge




                                                16
